Case 14-34439-sgj13 Doc 75 Filed 09/25/19           Entered 09/25/19 15:04:23          Page 1 of 2



Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


IN RE:                                                                 CASE NO: 14-34439-SGJ-13
PAUL SAPUTO
           DEBTOR



                         Trustee's Certificate of Chapter 13 Plan Payment Completion


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE;

   Comes now, Thomas D. Powers, Standing Chapter 13 Trustee, and would show unto the Court that the
above referenced Debtor has completed all payments payable to the Trustee.




                                                      Respectfully submitted,

                                                      THOMAS D. POWERS, CHAPTER 13 TRUSTEE


                                                      By: /s/ Thomas D. Powers
                                                      Thomas D. Powers
                                                      State Bar No. 16218700
                                                      105 Decker Ct
                                                      Suite 1150 11Th Floor
                                                      Irving, TX 75062
                                                      (214) 855-9200
Case 14-34439-sgj13 Doc 75 Filed 09/25/19                               Entered 09/25/19 15:04:23                     Page 2 of 2




Trustee's Certificate of Chapter 13 Plan Payment Completion
Page 2
Case # 14-34439-SGJ-13
PAUL SAPUTO




                                                         Certificate of Service
I hereby certify that a copy of the foregoing Trustee 's Certificate of Chapter 13 Plan Payment Completion has
been served on the Debtor and Debtor's Counsel and on the other parties listed below by United States First
Class Mail or by electronic service.



Debtor:             PAUL SAPUTO, 5331 E MOCKINGBIRD LANE #240, DALLAS, TX 75206
Attorney:           HOLLY B GUELICH, 12880 HILLCREST RD SUITE J233, DALLAS, TX 75230**
Notice Creditor(s): GOODWIN AND HARRISON LLP, PO BOX 8278, THE WOODLANDS, TX 77387-8278**
                    OFFERMAN AND KING LLP, 6420 WELLINGTON PLACE, BEAUMONT, TX 77706**
                      TENNESSEE STUDENT ASSISTANCE CORPORATION, CO OFFICE OF TENNESSEE ATTORNEY
                      GENERAL, PO BOX 20207, NASHVILLE, TN 37202-0207**



**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.



Dated: 9/25/2019
                                                                           By: /s/ Thomas D. Powers
                                                                           Thomas D. Powers
